Citation Nr: 9923191	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  92-15 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension of the period of eligibility for 
Dependents' Educational Assistance pursuant to Chapter 35, 
Title 38 of the United States Code, beyond February 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from November 1948 to December 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1992 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) that the 
appellant, the veteran's surviving spouse, was not entitled 
to Dependent's Educational Assistance after November 1990.  
The appellant has perfected an appeal of that decision.

The Board notes that subsequent to the April 1992 
determination, the regulations pertaining to extended periods 
of eligibility for educational assistance were revised 
effective October 3, 1997.  Survivors and Dependents 
Education: Extension of Eligibility Period, 62 Fed. Reg. 
51783 (1997) (codified at 38 C.F.R. Part 21).  The 
regulations were again revised effective June 3, 1999.  
Claims and Effective Dates for the Award of Educational 
Assistance, 64 Fed. Reg. 23769 (1999) (to be codified at 38 
C.F.R. Part 21).  Because the regulations were changed during 
the pendency of the appellant's appeal, she is entitled to 
the application of the version of the regulation that is most 
favorable to her.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A program of educational assistance under Chapter 35, Title 
38 of the United States Code is provided for the surviving 
spouse of a veteran who died of a service-connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(3).  
Each eligible person is entitled to educational assistance 
not in excess of 45 months, or the equivalent of 45 months in 
part-time training.  38 U.S.C.A. § 3511; 38 C.F.R. § 21.3044.

The period in which the surviving spouse is entitled to 
receive educational assistance begins on the date on which VA 
determines that the veteran died of a service-connected 
disability, and cannot exceed ten years following that date.  
In accordance with the law in effect at the time the 
appellant claimed entitlement to educational assistance, a 
surviving spouse could receive an extended period of 
eligibility if she applied for an extension and the evidence 
showed that she was prevented from completing the chosen 
program of education within the otherwise applicable 
delimiting period because of a physical or mental disability 
that did not result from willful misconduct.  The medical 
evidence must clearly establish that a program of education 
was medically infeasible.  The commencing date of an extended 
period of eligibility must begin on or after the original 
date of expiration of eligibility, and the extended period of 
eligibility shall be the length of time that the appellant 
was prevented from initiating or completing her chosen 
program of education because it was medically infeasible.  
According to the statute, the extended period of eligibility 
cannot begin until the appellant has recovered from the 
medical impairment that prevented her from completing her 
program of education.  38 U.S.C.A. § 3512 (West 1991); 
38 C.F.R. §§ 21.1043, 21.3046 (1991).

A claim for an extended period of eligibility must be 
received by VA by the latest of the following dates:  one 
year from the date on which the surviving spouse's original 
period of eligibility ended, or one year from the date on 
which the surviving spouse's physical or mental disability no 
longer prevented her from beginning or resuming a chosen 
program of education.  38 U.S.C.A. § 3512; 38 C.F.R. 
§ 21.3032(c).

The evidence shows that the veteran died as the result of a 
service-connected disability in November 1980, and the 
appellant was informed of her entitlement to Chapter 35 
educational assistance in February 1981.  She was issued a 
Certificate of Eligibility for Chapter 35 educational 
assistance in May 1981.  The certificate informed the 
appellant that she had 45 months of eligibility, and that her 
eligibility terminated in February 1991.

The appellant received educational assistance until July 
1981, at which time she discontinued her educational program 
due to a back injury.  In March 1992 she again submitted a 
claim for educational assistance.  She initially claimed that 
she had been unable to complete her education because she had 
resided outside the United States, but she later stated that 
she was unable to complete her education because she was 
physically disabled.

The appellant submitted a medical report dated in September 
1981, in which it was reported that she was unable to lift, 
stoop, or bend, and that sitting and arising was painful due 
to low back pain.  She also submitted a March 1982 letter 
from her attorney showing that she had been found to be 
permanently and totally disabled by the Department of Labor 
and Industries (DLI) of the State of Washington due to a back 
injury.  Although the RO requested the records from DLI, no 
records were provided.

The appellant has submitted medical records showing that she 
received treatment for chronic medical problems from June 
1981 through November 1993, including hypertension, reflux 
esophagitis, chronic musculoskeletal pain, and glaucoma.  In 
March 1992 medical reports her treating physician stated that 
she needed to live in a quiet apartment due to her medical 
problems, and that she merited a disabled parking sticker due 
to back, knee, and ankle pain.  It is not clear from the 
medical evidence, however, whether her medical problems made 
completion of her educational program medically infeasible.  
The Board finds, therefore, that the appellant should be 
provided a VA medical examination for the purpose of 
determining whether completion of her educational program was 
medically infeasible at any time from February 1981 through 
March 1992 due to physical disability, and whether she has 
currently recovered so that completion of an educational 
program is now medically feasible.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to her claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the appellant for any 
disorder since November 1993.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  After the development requested above 
has been completed to the extent 
possible, the appellant should be 
provided a VA medical examination in 
order to determine whether her physical 
disability precludes her completion of an 
educational program.  The educational 
assistance claims file, including the 
medical records, and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies or additional examinations that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct a physical 
examination of the appellant and provide 
an opinion on whether her physical 
disabilities would currently preclude the 
completion of an educational program.  
The examiner should also provide an 
opinion, based on the available medical 
evidence and sound medical principles, as 
to whether the medical evidence 
establishes that the appellant was 
precluded from completing an educational 
program due to physical disability at any 
time from February 1981 through March 
1992 and, if so, specify to the extent 
possible, the time period that she was so 
precluded.  The examiner should provide 
the rationale for any opinion.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to an extended period of 
eligibility for Chapter 35 educational 
assistance.  That adjudication should 
include a determination of whether the 
appellant has timely submitted an 
application for an extended period of 
eligibility.  If any benefit requested on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until she is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

